Per Curiam.
Jane W. Freeman was admitted to practice by this Court in 2014 and lists a business address in West Hartford, Connecticut with the Office of Court Administration. Freeman now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department advises that it does not oppose Freeman’s application.
Upon reading the affidavit of Freeman sworn to November 7, 2016, and upon reading the correspondence in response by the Chief Attorney for the Attorney Grievance Committee for the Third Judicial Department, and having determined that Freeman is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Garry, J.P., Egan Jr., Lynch, Rose and Mulvey, JJ., concur.
Ordered that Jane W. Freeman’s application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further ordered that Jane W. Freeman’s name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is *1514further ordered that Jane W. Freeman shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.